Citation Nr: 1551046	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-39 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of kidney cancer, status post nephrectomy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran's appeal was remanded by the Board in December 2014 in order to afford her a videoconference hearing before the Board.  The Veteran failed to appear for the scheduled hearing in October 2015, and there is no evidence of record suggesting that she requested that the hearing be rescheduled.  Accordingly, her hearing request is deemed withdrawn.


FINDING OF FACT

The Veteran does not have additional disability resulting from VA's delay in diagnosis of and treatment for renal cell carcinoma.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of VA treatment for renal cell carcinoma have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in March 2009 satisfied the duty to notify provisions with respect to compensation under38 U.S.C.A. § 1151, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and her identified and available VA and relevant private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record also indicates that a VA medical opinion was obtained in January 2010 with regard to the Veteran's claim.  The opinion considered all of the pertinent evidence of record, and provides an adequate rationale for the opinion stated.  As there is adequate medical evidence of record to make a determination with regard to the issue on appeal, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran contends that she is entitled to compensation for residuals of renal cell carcinoma under the provisions of 38 U.S.C.A. § 1151.  She alleges that VA was aware of the presence of her cancer as early as 2006, and that VA failed to properly diagnose and treat her cancer until 2009.  She believes that, due to VA's negligence or similar instance of fault in the delay of the diagnosis and treatment of her kidney cancer, she suffered additional disability.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of VA diagnosis and treatment for renal cell carcinoma.

VA treatment records beginning in 2005 reveal that a left kidney mass was first noted in June 2005, and followed radiographically until a determination was made in January 2009 to have the Veteran undergo a partial left nephrectomy.  Thereafter, biopsy of the mass revealed it to be renal cell carcinoma.  

In June 2005, the Veteran reported flank pain.  A June 2005 computed tomography (CT) scan of the urinary system shows subcentimeter lesions within the left kidney.  An August 2005 CT scan of the abdomen revealed a 1.3 centimeter (cm.) low attenuation measurement in the upper pole of the left kidney which could not be characterized as a simple cyst.  Continued follow-up by ultrasound or CT was recommended in six months to one year.  Several other subcentimeter lesions were noted within the left kidney.  A May 2006 CT scan of the abdomen showed multiple low densities within the left kidney, poorly evaluated on CT.  An ultrasound follow-up was recommended.  A July 2006 ultrasound of the left kidney showed at least five small cysts within the kidney.  One cyst was slightly complex with thin septation.  A follow-up ultrasound in one year was recommended.  The ultrasound also showed iseochoid kidneys to the liver, which can be seen as a normal variant or with mild medical renal disease.  A July 2007 CT of the abdomen revealed a hypodense lesion in the upper pole of the left kidney which was previously seen as a complex cyst, and not significantly changed from 2006.  Follow up in six to nine months with renal mass protocol CT or magnetic resonance imaging (MRI) scan was recommended.  A March 2008 CT scan of the abdomen and pelvis showed a fluid density lesion in the upper pole of the left kidney, which appeared larger than in previous studies.  Internal complexity could not be assessed on a noncontrast examination.  Ultrasound was recommended for complete evaluation.  The CT also showed smaller hypodensities in the right kidney, too small to characterize.  An October 2008 ultrasound of the left kidney showed multiple left renal cysts.  The largest was located in the upper pole and contained thin septation.  The cyst had slightly increased in size from the prior ultrasound in 2006.  A December 2008 MRI of the abdomen revealed a 2.9 by 1.8 by 2.4 cm. complex cystic mass in the superior pole of the left kidney, which demonstrated lobulated margins and central lattice of enhancing septations with some nodularity, compatible with a Bosniak 3 lesion.  Cystic renal cell carcinoma could not be excluded.  A three month follow-up was recommended.  Several simple left renal cysts were also noted.  

A January 2009 preoperative treatment record states that the Veteran was evaluated for a nephrectomy.  The treatment record notes that the Veteran did not understand why she was coming in for preoperative assessment, was not aware that she needed surgery, and did not understand why she was getting surgery.  Another January 2009 record notes that the Veteran was found to have a left upper pole 3 cm. Bosniak III complex cyst, and that she elected for surgical extirpative treatment.  She was scheduled for a left partial nephrectomy later that month.  Another January 2009 record indicates that the physician called the Veteran to explain that she had a 3 cm. Bosniak III cyst with a 50 percent chance of malignancy, and that she needed to undergo a left partial nephrectomy.  The Veteran underwent a left partial nephrectomy on January 30, 2009.  The treatment records do not indicate that there were any complications.  Further testing after surgery revealed the left renal mass to have been cystic renal cell carcinoma with no lymphovascular invasion or perineural invasion.

In February 2009, the Veteran presented to the emergency department with complaints of abdominal pain and dysuria with left flank pain.  Examination of the incision revealed it to be well-healed without maceration or discharge.  A February 2009 CT of the abdomen showed status post partial left nephrectomy of the superior pole with associated postoperative changes, including a small hematoma posterior to the kidney.  The possibility of infection could not be excluded.  The final diagnosis was urinary tract infection.

A May 2009 MRI of the abdomen revealed postsurgical changes of a partial left nephrectomy with mixed signal nonenhancing area in the anterosuperior left kidney measuring 2.5 by 1.3 cm., likely scarring.  Perinephric strand changes with a 1.5 by 1.1 cm. fluid collection interspersed in the strand area, lateral left perinephric space.  There were also tiny round lesions in the left kidney, measuring up to 6 millimeters, and which were probably cysts.  There was mild splenomegaly and hepatomegaly measuring 21 cm. with diffuse steatosis.

In January 2010, a VA opinion was obtained.  After reviewing the Veteran's claims file and VA treatment records, the examiner opined that the Veteran's renal cell carcinoma of the left kidney was not caused by any involved treating health care provider.  Additionally, the examiner found that the Veteran's renal cell carcinoma did not get worse, and there was no additional disability caused, as a result of the delay in diagnosing the cancer.  The examiner explained that the radiographic evidence showed the cyst to have been stable through 2008, meaning that there was no change in appearance or size.  The December 2008 MRI showed a progression, which resulted in the January 2009 nephrectomy and subsequent biopsy, which showed renal cell carcinoma.  

The Veteran contends that VA was negligent in failing to diagnose her renal cell carcinoma, which resulted in a delay in treatment.  Whether or not this is true, she has not identified any "additional disability" that she believes was caused by this delay in diagnosis and treatment.

The medical evidence of record does not support the Veteran's claim, as there is no evidence of an additional disability as a result of VA medical treatment or care.  Moreover, a January 2010 VA examiner opined that there was, in fact, no additional disability caused by the alleged delay in diagnosis and treatment.  These findings are consistent with the medical record, which does not show the onset of a new or worsened disability after the VA-provided care.  Although there was one instance of left flank pain following surgery, evaluation revealed a urinary tract infection, with no indication that it was caused by her renal cell carcinoma or nephrectomy.

There is no medical evidence suggesting that the Veteran has an "additional disability," as defined by VA, as a result of VA treatment for the renal cell carcinoma.  The Board acknowledges the Veteran's frustration that she was not advised of the presence of the renal cyst when it was first identified, and that she was unaware of the existence or potential for cancer until immediately before her surgery in January 2009.  Nevertheless, her frustration does not warrant entitlement to compensation for residuals of renal cell carcinoma under 38 U.S.C.A. § 1151. 

As there is no medical or lay evidence of any additional disability associated with the Veteran's renal cell carcinoma which may have resulted from VA treatment, compensation under the provisions of 38 U.S.C. § 1151 is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 


ORDER

Compensation under 38 U.S.C. § 1151 for additional disability from VA treatment for renal cell carcinoma is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


